Citation Nr: 1544423	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board has recharacterized the PTSD claim as a generalized claim of service connection for a psychiatric disorder, to include PTSD, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim for PTSD is a claim for any psychiatric disorder.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of increased ratings for left and right lower extremity neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the evidence demonstrates a diagnosis of PTSD resulting from service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Service Connection for PTSD

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has PTSD as a result of witnessing a helicopter crash and the deaths of fellow soldiers while serving in Vietnam around November 1967.  See, e.g., August 2012 statement.  The record contains a November 1967 Department of Army Memorandum which indicates that an assault helicopter exploded and burned, resulting in 2 deaths and 4 injuries.  As such, the Board finds that an in-service event is demonstrated.

With regard to the remaining issue-whether the Veteran has a current PTSD diagnosis related to the conceded in-service stressor-the record contains conflicting medical opinions.

An October 2012 VA examination report notes that Veteran's MMPI-2 scores were invalid, as the Veteran endorsed a large number of extreme items, suggesting an over reporting of symptoms or a lack of cooperation.  The examiner also found that the Veteran's claimed stressor was not adequate to support a diagnosis of PTSD, and that the Veteran had no other acquired psychiatric disorder.

In contrast, a January 2013 Disability Benefits Questionnaire completed by a private physician indicates that the Veteran has a diagnosis of PTSD under the DSM-IV criteria, resulting from the alleged stressors.

In an April 2013 addendum, the October 2012 VA examiner stated that there was no evidence that the January 2013 psychiatrist completed the requisite training to perform initial PTSD Compensation and Pension examinations, that he was affiliated with the VA, or that the Veteran was in treatment with him.  There was also no indication that the examiner considered the October 2012 test results, nor was there any explanation of the radically different symptomatology and level of functioning  presented by the Veteran.

With regard to the invalid MMPI-2 test, the Veteran has explained that he had difficulty focusing on and understanding the questions on the MMPI-2 during the October 2012 VA examination.  He further stated that he became so frustrated that he almost tore up the test and left without completing the examination.  The Veteran's representative has argued that the Veteran's difficulty in completing the written test was not surprising, citing the Veteran's service records which indicate placement in the "mentally marginal category."  Thus, the Veteran's representative has argued that the "face-to-face approach" utilized by the January 2013 examiner was more effective, as it eliminated any potential problems from potentially invalid psychological test results.  See May 2013 VA Form 9 (substantive appeal).

Reviewing the record as a whole, the Board finds the evidence to be in a state of relative equipoise on whether a current PTSD diagnosis is shown.  In so finding, the Board notes that the April 2013 addendum to be inadequate, as the examiner essentially discredited the January 2013 opinion on the basis that the psychologist was not affiliated with the VA and that the examiner was not the Veteran's treating physician.  The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit-of-the-doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206 -07 (1994).


ORDER

Service connection for PTSD is granted.


REMAND

Regarding the claims for increased ratings for left and right lower extremity peripheral neuropathy, additional VA treatment records dated June 2013 to August 2015 were associated with the claims file following the June 2013 supplemental statement of the case, and no waiver from the Veteran was received.  Under 38 C.F.R. § 20.1304(c) (2015), any pertinent evidence submitted without a waiver must referred to the AOJ for review.  On remand, the AOJ should review all newly submitted pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claims for increased ratings for peripheral neuropathy of the left and right lower extremities, with specific consideration of the evidence submitted after the issuance of the June 2013 supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


